Case 1:18-cv-24331-RNS Document 14 Entered on FLSD Docket 02/05/2019 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

  Artur Shehu, Plaintiff                 )
                                         )
  v.                                     )
                                         ) Civil Action No. 18-24331-Civ-Scola
  Jefferson Sessions, Attorney           )
  General of the United States, and      )
  others, Defendants.                    )

                                Order of Dismissal
        The Plaintiff has dismissed this case consistent with Federal Rule of Civil
  Procedure 41(a)(1)(A)(i). (Notice of Dismissal, ECF No. 13). The Court directs the
  Clerk to close this case. All pending motions are denied as moot.
        Done and ordered at Miami, Florida on February 5, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
